DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
Application Status
Amended claim 1-6, 12, 15-17 and 32 are under examination. 
Claim 19-24 and 26-31 are withdrawn from examination. 
Claim 7-11, 13, 14, 18 and 25 are cancelled. 
Claim 1-6, 12, 15-17 and 32 are rejected. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-6, 12, 15-17 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Applicant has amended claim 1 to recite new limitation “…to avoid alginate gell formation…” in claim 1, line 11-12; however there is no support for the new limitation.  Additionally, the instant specification does not provide a definition of a relative term “substantially devoid” to encompass to meet the limitation. Furthermore, there is no support for the claimed composition with a substantially devoid of multivalent ions to correlate with a result of  the new limitation of “…to avoid alginate gell formation…”, hence the limitation is new matter.  Applicant is required to remove new matter in response to this office action. Claim 2-6, 12, 15-17 and 32 are also rejected since the claims are depended upon rejected claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 12, 15-17 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Bertrand et al. (US 5,605,712) an in view of Johnson et al. (Ref. U).
Regarding claim 1 and 32, Bertrand et al. (Bertrand) discloses a stabilizer composition comprising microcrystalline cellulose compressed with an alginate salt complex (first polysaccharide), which is considered a colloidal mixture (‘712, col. 1, ln. 13-19, 26-33, col. 3, ln. 30-38; col. 4, ln. 1-5); and a second component, water soluble hydrocolloid (second polysaccharide) (‘712, col. 4, ln. 46-67; col. 5, ln. 1-2). 
Bertrand discloses the microcrystalline cellulose compressed with the alginate salt complex (first polysaccharide) includes sodium alginate (712, col. 3, ln. 34); and the second component, water soluble hydrocolloid (second polysaccharide) includes sodium alginate (‘712, col. 4, ln. 64), carrageenan (‘712, col. 4, ln. 46-67; col. 5, ln. 1-2) and combination thereof. 
Bertrand discloses the second component, water soluble hydrocolloid (second polysaccharide) includes the carrageenan (‘712, col. 4, ln. 46-67; col. 5, ln. 1-2) in an amount of 0.8 grams and the microcrystalline cellulose compressed with the alginate salt complex (first polysaccharide) in an amount of 24 grams (‘712, col. 10, ln. 17-21), which corresponds a concentration of the carrageenan (second polysaccharide) of 3.33 wt.% based on the microcrystalline cellulose compressed with the alginate salt complex (first polysaccharide). Bertrand’s concentration of the carrageenan (second polysaccharide) of 3.33 wt.% based on the microcrystalline cellulose compressed with the alginate salt complex (first polysaccharide) is in range with the cited range. 
With respect to the limitation in claim 1, wherein “…the second polysaccharide is an alginate having M/G ratio greater than 1…”; Bertrand’s alginates are known to derived from seaweed, with D-mannuronic acids and L-glucuronic acids (acidic sugar residues) as evidenced by Johnson et al. (Abstract, pg. 639, col. 1-2). Bertrand does not explicitly disclose the water soluble hydrocolloid (second polysaccharide), sodium alginate (‘712, col. 4, ln. 64) having a ratio of D-mannuronic acids and L-glucuronic acids as cited. However, Johnson discloses alginate with D-mannuronic acids is 0.576 (58%) and L-glucuronic acids is 0.424 (42%) (Abstract, pg. 642, Table 2, LFR 120M column, row, F(G) and F(M)); which corresponds to a ratio of the D-mannuronic acids (M) to L-glucuronic acids (G) is 1.4 which is in range with the cited range in claim. Johnson clearly teaches known ratio of the D-mannuronic acids (M) to L-glucuronic acids (G) in alginates. It would have been obvious to one of ordinary skill in the art to be motivated to use Johnson’s ratio of the D-mannuronic acids (M) to L-glucuronic acids (G) in alginates in Bertrand’s stabilizer composition for a desired gel-forming capacity as disclosed by Johnson (pg. 639, second column- pg. 640, first column). With respect to the limitation of “…alginate having M/G ratio greater than 1…”, as recited in new claim 32, Johnson discloses alginate with D-mannuronic acids is 0.576 (58%) and L-glucuronic acids is 0.424 (42%) (Abstract, pg. 642, Table 2, LFR 120M column, row, F(G) and F(M)); which corresponds to a ratio of the D-mannuronic acids (M) to L-glucuronic acids (G) is 1.4 which is in range with the cited range in claim 32.
With respect to the limitation of “…wherein the stabilizer composition is substantially devoid of multivalent ion…”, wherein the term “substantially devoid” is a relative term, in other words, the term " substantially devoid " is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree of “substantially devoid”. The term substantially is interpreted to some degree of extent; hence substantially devoid, is not considered completely devoid of an element but rather there is to some extend of the element. Bertrand discloses the alginate salt complex (first polysaccharide) includes sodium (712, col. 3, ln. 34-35) and calcium. Bertrand discloses in one embodiment with the stabilizer composition comprising 8.3% of the alginate salt complex comprising sodium (712, col. 3, ln. 34-35) and calcium (multivalent ions) in Example 1 (‘712, col. 8, ln. 14-18). Calculations as follows, for Example 1, Bertrand discloses the stabilizer composition comprising 32 g with 85wt.% microcrystalline cellulose with 15wt.% alginate salt complex, 8 g carboxymethylcellulose, and 0.8 g carrageenan, which is a total weight of 40.8 grams; wherein 15 wt.% alginate salt complex in 32 g equals to 4.8 grams (4.8g/32g * 100 = 8.3 %) of alginate salt complex comprising sodium (712, col. 3, ln. 34-35) and calcium (multivalent ions) in the stabilizer composition. The amount of the sodium and calcium (multivalent ions) in Bertrand’s stabilizer composition of the 8.3% of the alginate salt complex comprising sodium (712, col. 3, ln. 34-35) and calcium (multivalent ions) in Example 1 (‘712, col. 8, ln. 14-18), wherein the sodium and the calcium (multivalent) are expected to be less within the 8.3% of the alginate salt complex hence is considered substantially devoid in comparison to the other greater amount of components, alginate, microcrystalline cellulose carboxymethylcellulose and carrageenan of  Bertrand’s stabilizer composition.
With respect to the new limitation of “…to avoid alginate gell formation…”,  the limitation is considered a functional limitations of the claimed product when the claimed composition is substantially devoid of multivalent ions; hence it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or substantially identical process, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitation that stem from the claimed structure (product). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spade, 15 USPQ2d 655,1658 (Fed. Cir. 1990).
Regarding claim 2, 3, and 4, Bertrand disclose the stabilizer composition comprising emulsifiers, mono- and diglycerides of fatty acids (‘712, col. 5, ln. 13-21) which are considered attrition agents. Bertrand’s diglyceride is known as a glyceride composed of two fatty acid chains that are covalently ... (2,3-epoxy-1-propanol) and carboxylic acids. Carbonic acid is a carboxylic acid with a hydroxyl group as the substituent. Bertrand’s diglyceride of fatty acids meets the limitation of a carbonic acids as cited in claim 4. 
 Regarding claim 5, Bertrand discloses the microcrystalline cellulose compressed with the alginate salt complex (first polysaccharide) includes calcium alginate (‘712, col. 3, ln. 33); and the second component, water soluble hydrocolloid (second polysaccharide) includes sodium alginate (‘712, col. 4, ln. 64); wherein the calcium alginate and the sodium alginate are different mineral alginates.
Regarding claim 6, Bertrand discloses the microcrystalline cellulose compressed with the alginate salt complex (first polysaccharide) includes sodium alginate (712, col. 3, ln. 34); and the second component, water soluble hydrocolloid (second polysaccharide) includes sodium alginate (‘712, col. 4, ln. 64); wherein the calcium alginate and the sodium alginate are both alginates. 
Regarding claim 12, with respect to the limitation in claim 12, wherein “…the first polysaccharide is an alginate having M/G ratio greater than 1…”; Bertrand’s alginates are known to derived from seaweed, with D-mannuronic acids and L-glucuronic acids (acidic sugar residues) as evidenced by Johnson et al. (Abstract, pg. 639, col. 1-2). Bertrand does not explicitly disclose the alginate salt complex (first polysaccharide) includes sodium alginate (712, col. 3, ln. 34) having a ratio of D-mannuronic acids and L-glucuronic acids as cited. However, Johnson discloses alginate with D-mannuronic acids is 0.576 (58%) and L-glucuronic acids is 0.424 (42%) (Abstract, pg. 642, Table 2, LFR 120M column, row, F(G) and F(M)); which corresponds to a ratio of the D-mannuronic acids (M) to L-glucuronic acids (G) is 1.4 which is in range with the cited range in claim. Johnson clearly teaches known ratio of the D-mannuronic acids (M) to L-glucuronic acids (G) in alginates. It would have been obvious to one of ordinary skill in the art to be motivated to use Johnson’s ratio of the D-mannuronic acids (M) to L-glucuronic acids (G) in alginates in Bertrand’s stabilizer composition for a desired gel-forming capacity as disclosed by Johnson (pg. 639, second column- pg. 640, first column). 
Regarding claim 15 and 16, Bertrand teaches the alginate is 15% of the 24 grams of the microcrystalline cellulose compressed with the alginate salt complex (first polysaccharide) (‘712, col. 10, ln. 16-18), which corresponds to 3.6 grams of the alginate; wherein the alginate is 11 wt% based on the stabilizer composition ((3.6 grams/32.8 grams)*100 = 11%) (‘712, col. 10, ln. 16-21), which is in range with cited ranges in claim 15 and 16. 
Regarding claim 17, Bertrand discloses the claimed invention as discussed above in claim 1.  Bertrand does not explicitly disclose the stabilizer composition comprising a D50 of at least 19% by volume of the MCC particles is about 0.110 microns.  However, an average particle size, D50 and sizes are conventional in food additives as a matter of preference in a food system for even distribution in food products. It would have been obvious to one of ordinary skill in the art to adjust Bertrand’s stabilizer composition including a D50 of at least 19% by volume of the MCC particles is about 0.110 microns as a matter of preference in food systems for even distribution in food products, absent a clear and convincing argument or evidence to the contrary.  Additionally, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust Bertrand’s stabilizer composition including a D50 of at least 19% by volume of the MCC particles is about 0.110 microns, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Gardner v. TEC Systems, Inc. 725 F2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830,225 USPQ 232 (1984). 




Response to Arguments
Applicant asserts “…the Examiner contended that “substantially devoid” was a relative term and the amount of calcium (multivalent) used in Bertrand was considered “substantially devoid”. Applicant respectfully disagrees. Although “substantially devoid” is a relative terminology, one of ordinary skill in the art, in view of the prior art and the status of the art, would be reasonably apprised of its scope in light of the specification. As indicated by Johnson, it is well known that alginate forms gel in the presence of divalent cations such as calcium. (See Johnson, page 639, right column, lines 2-12). One objective of the claimed invention is to avoid the alginate gel formation by not using multivalent ions in the stabilizer composition. (See specification of the present application, paragraphs [0005] - [0007]). Therefore, one of ordinary skill in the art appreciates that the term “substantially devoid of multivalent ions” means the amount of multivalent ion is sufficiently low to avoid alginate gel formation.…”.

Applicant's arguments have been fully considered but they are not persuasive. With respect to the limitation of “…wherein the stabilizer composition is substantially devoid of multivalent ion…”, wherein the term “substantially devoid” is a relative term, in other words, the term " substantially devoid " is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree of “substantially devoid”. The term substantially is interpreted to some degree of extent; hence substantially devoid, is not considered completely devoid of an element but rather there is to some extend of the element in the composition. 
Additionally, the instant specification does not provide a definition of a relative term “substantially devoid” to encompass to meet the limitation. Furthermore, there is no support for the claimed composition with a substantially devoid of multivalent ions to correlate with a result of  the new limitation of “…to avoid alginate gell formation…”. 
With respect to the limitation of “…wherein the stabilizer composition is substantially devoid of multivalent ion…”, wherein the term “substantially devoid” is a relative term, in other words, the term " substantially devoid " is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree of “substantially devoid”. The term substantially is interpreted to some degree of extent; hence substantially devoid, is not considered completely devoid of an element but rather there is to some extend of the element. Bertrand discloses the alginate salt complex (first polysaccharide) includes sodium (712, col. 3, ln. 34-35) and calcium. Bertrand discloses in one embodiment with the stabilizer composition comprising 8.3% of the alginate salt complex comprising sodium (712, col. 3, ln. 34-35) and calcium (multivalent ions) in Example 1 (‘712, col. 8, ln. 14-18). Calculations as follows, for Example 1, Bertrand discloses the stabilizer composition comprising 32 g with 85wt.% microcrystalline cellulose with 15wt.% alginate salt complex, 8 g carboxymethylcellulose, and 0.8 g carrageenan, which is a total weight of 40.8 grams; wherein 15 wt.% alginate salt complex in 32 g equals to 4.8 grams (4.8g/32g * 100 = 8.3 %) of alginate salt complex comprising sodium (712, col. 3, ln. 34-35) and calcium (multivalent ions) in the stabilizer composition. The amount of the sodium and calcium (multivalent ions) in Bertrand’s stabilizer composition of the 8.3% of the alginate salt complex comprising sodium (712, col. 3, ln. 34-35) and calcium (multivalent ions) in Example 1 (‘712, col. 8, ln. 14-18), wherein the sodium and the calcium (multivalent) are expected to be less within the 8.3% of the alginate salt complex hence is considered substantially devoid in comparison to the other greater amount of components, alginate, microcrystalline cellulose carboxymethylcellulose and carrageenan of  Bertrand’s stabilizer composition.
With respect to the new limitation of “…to avoid alginate gell formation…”,  the limitation is considered a functional limitations of the claimed product when the claimed composition is substantially devoid of multivalent ions; hence it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or substantially identical process, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitation that stem from the claimed structure (product). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spade, 15 USPQ2d 655,1658 (Fed. Cir. 1990).

Applicant asserts “…inventors of the present application surprisingly discovered through experiments that the stabilizer compositions with the second polysaccharide (alginate) having M/G ratio greater than 1 render significantly better stabilization than the stabilizer compositions with the second polysaccharide (alginate) having M/G ratio less than 1. (See specification of the present application, Examples 1-3 and 5-8). Applicant notes Johnson merely taught that M/G ratio can affect an alginate’s tendency to bind with divalent cations. (See Johnson, page 639, right column). Applicant submits Johnson failed to teach or fairly suggest that M/G ratio can affect an alginate’s stabilization ability. Moreover, the claimed stabilizer composition is substantially devoid of multivalent ions. Therefore, the claimed stabilizer composition has achieved unexpected results in comparison with cited prior art references...”.

Applicant’s remarks with surprisingly discovered through experiments that the stabilizer compositions with the second polysaccharide (alginate) having M/G ratio greater than 1 render significantly better stabilization than the stabilizer compositions with the second polysaccharide (alginate) having M/G ratio less than 1, have been considered but not convincing. With respect to the limitation in claim 12, wherein “…the first polysaccharide is an alginate having M/G ratio greater than 1…”; Bertrand’s alginates are known to derived from seaweed, with D-mannuronic acids and L-glucuronic acids (acidic sugar residues) as evidenced by Johnson et al. (Abstract, pg. 639, col. 1-2). Bertrand does not explicitly disclose the alginate salt complex (first polysaccharide) includes sodium alginate (712, col. 3, ln. 34) having a ratio of D-mannuronic acids and L-glucuronic acids as cited. However, Johnson discloses alginate with D-mannuronic acids is 0.576 (58%) and L-glucuronic acids is 0.424 (42%) (Abstract, pg. 642, Table 2, LFR 120M column, row, F(G) and F(M)); which corresponds to a ratio of the D-mannuronic acids (M) to L-glucuronic acids (G) is 1.4 which is in range with the cited range in claim. Johnson clearly teaches known ratio of the D-mannuronic acids (M) to L-glucuronic acids (G) in alginates. It would have been obvious to one of ordinary skill in the art to be motivated to use Johnson’s ratio of the D-mannuronic acids (M) to L-glucuronic acids (G) in alginates in Bertrand’s stabilizer composition for a desired gel-forming capacity as disclosed by Johnson (pg. 639, second column- pg. 640, first column).  Hence, modified Bertrand teaches like materials as claimed and within the claimed range, hence it is expected to have similar results as Applicants’. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792